DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 49-70 are pending and under consideration herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 49-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/121324 in view of US Patent 7,714,006 (claims 49-51) in further view of US 2005/0063913 (claims 49-70).
	WO 2010/121324A1 (WO324) discloses in relevant part, a unit dosage form of metaxalone, in tablet form (pages 46-48 and page 65, Example 14); containing: between 100-600mg of metaxalone, which at least 80% dissolves in 60 min. using Apparatus II (paddle) set at a rotational speed of 100rpm using 1L of 0.01 N HCl (pH 2) at 37 degrees Celsius.1 The dosage form has a median particle size determined on a particle volume basis between 100nm - 20000nm.2 The prior art discloses that 93% of the unit dosage form dissolves in 30 min, 88% dissolves in 20 min, 75% dissolves in 13 min, 43% dissolves in 9 min.3 WO324 contains pharmacokinetic analysis for metaxalone under fed and fasted states.4  WO324 teaches the unit dosage form comprising a mannitol surfactant (page 6, page 9, page 18, and working examples 6 and 11; milled in mannitol). According to WO324, the difference in the rate of absorption and bioavailability (Cmax, AUC∞)  of the metaxalone when administered in the fed versus fasted state is less than about 35%, less than about 30%. . .less than about 5%. 5  
	US Patent 7,714,006 B1 to Scaife (“Scaife”) is directed to methods of controlling or optimizing bioavailability of metaxalone tablet (400mg Skelaxin).  The patent seeks to provide a detailed analysis of the oral bioavailability of the drug substance metaxalone to increase speed of onset and its therapeutic effect.6 The invention also provides a method of increasing rate and extent of metaxalone absorption.7 Preferably, unit dosage forms of 200-900 mg are used.8 A study was conducted to compare bioavailability of 400mg metaxalone administered without (Treatment B) and with food (Treatment A) in 31 male and 33 female subjects.9  Without food is defined to be one an empty stomach or in a fasted state.10  
	Scaife discloses the effects of age and gender on metaxalone pharmacokinetic parameters; i.e., Cmax, AUC(last) and AUC(inf) under fed and fasted conditions in Analysis #2- Section 3.11  For the effect of age and gender under fasted conditions, 44 subjects from study 105 were administered 2x400mg dosages. Table XIa, VIb, XIIa, XIIb, XIIIa, XIIIb, XIVa and XIVb summarize the parametric (Pearson) and nonparametric (Spearman) correlation study of Cmax, AUC(last) and AUC(inf) in males vs. females in fasted vs. fed state.  Accordingly, Scaife discloses that the Cmax, AUC(last) and AUC(inf) when administered to females is no greater than 140%, 103%, 120% or 110% of the mean Cmax, AUC(last) and AUC(inf) when administered to male subjects in the fasted state.12 Table IIb summarizes the results of the analysis performed on the PK parameters including Tmax and T1/2 obtained from fed (Treatment A) and fasted (Treatment B) states.13
	Scaife teaches PK profiles including AUC(inf) and how AUC(inf) is extrapolated to infinity calculated as:

    PNG
    media_image1.png
    60
    545
    media_image1.png
    Greyscale

Table I is a summary of AUC(inf) for Skelaxin with (A) and without food (B) ng/mL where the mean AUC(inf) in the fasted state is 80-125% of 7479ng.h/mL or 15044ng.h/mL.14 
	US 2005/0063913 to Pruitt (“Pruitt”) is directed to metaxalone compositions and pharmacokinetic profiles of same. Pruitt teaches that PK studies of SKELAXIN are available on the FDA website.15  For example, the following table is available at http://www.accessdata.fda.gov/drugsatfda_docs/label/2006/013217s046lbl.pdf and the data in the Tables correlate to the start points of claims 45-47, which seeks to improve these PK values.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Pruitt seeks to overcome problems of the metaxalone formulations, which will in turn provide the advantages of increase bioavailability, increases rate of dissolution, improved PK profiles of Tmax, Cmax, AUC, for example.16  Pruitt teaches that bioequivalence is preferably established by a 90% confidence interval (CI) of between 0.80 and 1.25 for Cmax and AUC under the USFDA regulatory guidelines.17  At p. 17, Table 4 provides pharmacokinetic data regarding Tmax, Cmax and AUC (ng.h/mL) for formulations administered to a fed and a fasted subject.  The Cmax is greater than 983 mg/mL at a total dose that provides a mean AUC(inf)in the fasted state that is 3087 ng.h/mL.18
“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  
	In relevant part, the unit dosage form may be in the form of a capsule, pill, tablet, pellets and granules. 19 The unit dosage contains 100mg of Skelaxin 800mg.20 WO 324 teaches that an objective study of bioavailability and pharmacokinetics of a test formulation of metaxalone 400mg under fed and under fasting conditions were compared to that of Skelaxin.21 Treatment B, for example test under fasting conditions at a dosage formulation of Metaxalone at 4x100mg capsule.   Treatments C and E are also fasting protocols.  Table 14(a), however teaches that capsule formulations had a dissolution rate of 94% at 60min, but the tablet had a dissolution rate of only 11% at the same time frame.22 However, one of ordinary skill in the art would be motivated to modify the dosage unit by making the unit dosage formulation in a milled fashion (nanoparticles) as a capsule or as a tablet because the reference teaches that the PK profile of the compound can be improved by using the nano-formulation in WO324.  Furthermore, WO324 expressly states that the unit dosage formulations may be in a capsule, tablet, pill, etc. for example.23 
	WO'324 does not expressly disclose that the mean Cmax when administered to female subjects is not greater than 140%, 130%, 120% or 110% of the mean Cmax, AUC(inf), Tmax, T1/2 and AUC(last) when administered to male subjects, when the unit dosage form is administered in the fasted state, but US 7714006 (Scaife) discloses a detailed comparative analysis based on gender on fasted subjects in Tables Xa, Xb, XIa, XIb, for example. On or ordinary skill in the art would have found it obvious to compare the effects of the gender using the dosage from WO324 because both references teach PK profiles in a fed or fasted state and indicate that there is a difference between the PK values based on the subject's gender. 
	WO324 does not particularly disclose the mean AUC(inf) per mg of metaxalone as being 80%-125% of 18.7 ng.h/mL, 18.8 ng.h/mL, 7479 ng.h/mL, or 15044 ng.h/mL.  However, it would be obvious to one or ordinary skill in the art to obtain these values by routine experimentation based on the teaching of the nano-formulations in WO324, the formulae for determining PK values such as AUC(inf), Cmax, etc. as taught in Scaife. 
	WO324 does not expressly disclose the limitations with regard to Cmax, AUC∞, T1/2 in a fasted/fed state is less than 40%, 35%, 30%, 25% or 20%.  However, these PK profiles can be accomplished through routine experimentation.  One of ordinary skill in the art would arrived at the instant invention in view of the teaching of how to obtain/calculate AUC(inf), Tmax, Cmax as taught in Scaife and in view of the teachings in Pruitt, which seeks to overcome problems of the metaxalone formulations, which will in turn provide the advantages of increase bioavailability, increases rate of dissolution, improved PK profiles of Tmax, Cmax, AUC, for example.24  Pruitt teaches that bioequivalence is preferably established by a 90% confidence interval (CI) of between 0.80 and 1.25 for Cmax and AUC under the USFDA regulatory guidelines.25  At p. 17, Table 4 provides pharmacokinetic data regarding Tmax, Cmax and AUC (ng.h/mL) for formulations administered to a fed and a fasted subject.  The Cmax is greater than 983 mg/mL at a total dose that provides a mean AUC(inf)in the fasted state that is 3087 ng.h/mL.26	
	Regarding amount of metaxalone and median particle sizes of metaxalone, see MPEP: 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Applicants can rebut a prima facie case of obviousness based on ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - §   716.02(g) for a discussion of criticality and unexpected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. 
	Regarding obviousness of the aforementioned claims, “Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The prior art publication are all directed to identical structural formulae of metaxalone.  All the references identify a need to improve bioavailability of the known 400mg 800mg tablets of Skelaxin and they all seek to evaluate the PK profiles by examining AUC, Cmax, Tmax and T1/2 for example to improve dissolution rates in feasted and fed subjects. Furthermore, at the time of the invention, there had been a recognized problem or need in the art as mentioned above (bioavailability and absorption rates).  In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the Examples and experimental sections of the prior art.  Accordingly, in view of all the analysis above, the prior art of WO324, Scaife and Pruitt render the instant claims obvious. 

Conclusion
7.	No claims are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        












    
        
            
    

    
        1 See, e.g., WO324 Table 14a at p.65-66; and p. 65, Example 14(a).
        2 See, e.g., p. 4, ll. 34-34-38; and claims 4, 22 and 25.
        3 Id. at Table 14a.
        4 See p. 46, ll. 11-24; and p.83, ll. 8-38; 
        5 See p. 46, ll. 11-38.
        6 See, e.g., col. 1, 20-47 and col. 2, 25-36.
        7 See, e.g., col. 2, ll. 37-42.
        8 See, e.g., col. 2, ll. 49-51.
        9 See, e.g., col. 3, ll. 10-14 and 32-35.
        10 Col. 2, ll. 59-62.
        11 Col. 14, ll. 18-52. 
        12 Id. See also, cols. 14-21.  
        13 See, e.g., col. 6, ll. 60-65; col. 4, ll. 5-51.
        14 See Table I at cols. 4-5, for example. 
        15 See, Pruitt at p. 2, [0014].
        16 Pruitt at p. 4 [0036].
        17 Pruitt at p. 6 [0067].
        18 Pruitt at p. 17 [0228].
        19 See, e.g., p. 48, ll. 22-23; p. 47, ll. 4-6; See also Example 14(a) at p. 65, l. 22.
        20 Example 14(a) at p. 65.
        21 See, e.g., p. 69, ll. 22-27.
        22 See WO324 Table 14(a) at p. 66, ll. 1-23.
        23 See, e.g., p. 48, ll. 22-23; p. 47, ll. 4-6; See also Example 14(a) at p. 65, l. 22.
        
        24 Pruitt at p. 4 [0036].
        25 Pruitt at p. 6 [0067].
        26 Pruitt at p. 17 [0228].